Mason, J.
(dissenting) : The railway company was under no obligation to keep the path in question where it crossed the track in a condition suitable for the use of foot travelers, but so long as it permitted a state of affairs to exist which amounted to an invitation to the public to use the path it was bound not to do anything to subject a person accepting such invitation to a concealed danger — one which could not be discovered by the use of reasonable diligence. The foot traveler using this path was required to take notice that he might find in proximity to the railroad-track any mechanism necessary for the operation of the road, provided he could learn of its presence by the ordinary exercise of his faculties. The semaphore wire may have been so nearly invisible as to be considered absolutely so for all practical purposes, in which case the company may be deemed negligent in placing it across the path at such a height that it would be likely to trip one using the path without taking some steps to render it visible or to give notice of its presence. The company was under no obligation to bury or box the wire, but it was a fair matter for the determination of the jury whether, under all the circumstances present, a reasonable regard for the safety of the public did not require either that the invitation to use the path should be withdrawn by the interposition of some kind of a barrier or that the wire at this place should have been so marked as to render it plainly Visible. Upon these considerations I dissent from the conclusions reached by the majority of the court.
I am authorized to say that Chief Justice Johnston and Mr. Justice Smith join in this dissent.